UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4794



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY CAMPBELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-05-13)


Submitted:   May 26, 2006                  Decided:   July 12, 2006


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joan A. Mooney, Morgantown, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Miller A. Bushong, III,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ricky Campbell pled guilty to manufacturing, by growing

and cultivating approximately 205 marijuana plants, a Schedule I

controlled substance (Count 2) and was sentenced to sixty months of

imprisonment.   Counsel raises two issues on appeal and Campbell

raises one issue pro se.   For the reasons that follow, we affirm.

           Counsel first argues under the Sentencing Guidelines that

the district court improperly enhanced Campbell’s sentence because

he possessed firearms, under U.S. Sentencing Guidelines Manual §

2D1.1(b)(1) (2004), and for obstruction of justice, under USSG

§ 3C1.1.   We find no reversible error and note that Campbell’s

sentence was not increased for possession of firearms.       United

States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (stating

review standard).    Neither do we find that the district court

improperly declined to apply the safety valve provision in USSG

§ 5C1.2.

           We grant Campbell’s motion to file a pro se supplemental

brief wherein he alleges that his trial counsel was ineffective for

failing to seek a safety valve reduction.    Contrary to Campbell’s

assertions, however, the record is clear that his trial counsel did

seek a safety valve reduction for him at sentencing, which the

district court rejected.    Thus, Campbell has failed to meet the

demanding burden of establishing ineffective assistance of counsel




                               - 2 -
in his direct appeal.   United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999).

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -